            CASE 0:20-mj-00734-DTS Doc. 6 Filed 10/07/20 Page 1 of 13


                                                                               CLOSED,RULE5
                             U.S. District Court
                      U.S. District of Minnesota (DMN)
            CRIMINAL DOCKET FOR CASE #: 0:20−mj−00734−DTS−1
                              Internal Use Only

Case title: USA v. De Los Rios                          Date Filed: 10/07/2020
                                                        Date Terminated: 10/07/2020

Assigned to: Magistrate Judge
David T. Schultz

Defendant (1)
Adrian Ruben De Los Rios          represented by Katherian D Roe
TERMINATED: 10/07/2020                           Office of the Federal Defender
                                                 300 S 4th St Ste 107
                                                 Mpls, MN 55415
                                                 612−664−5858
                                                 Fax: 612−664−5850
                                                 Email: katherian_roe@fd.org
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED
                                                 Designation: Public Defender or Community
                                                 Defender Appointment

Pending Counts                                  Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                               Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                      Disposition
18:231



Plaintiff


                                                                                              1
          CASE 0:20-mj-00734-DTS Doc. 6 Filed 10/07/20 Page 2 of 13


USA                                             represented by Joseph Scott Teirab
                                                               DOJ−USAO
                                                               300 S 4th Street
                                                               Ste 600
                                                               Minneapolis, MN 55415
                                                               612−664−5636
                                                               Email: joseph.teirab@usdoj.gov
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED
Email All Attorneys
Email All Attorneys and Additional Recipients

Date Filed     # Page Docket Text
10/07/2020               Arrest (Rule 5) of Adrian Ruben De Los Rios. (SAE) (Entered: 10/07/2020)
10/07/2020    1          Minute Entry for proceedings held before Magistrate Judge David T. Schultz:
                         Initial Appearance in Rule 5(c) (3) Proceedings as to Adrian Ruben De Los Rios
                         held on 10/7/2020. Charges from the District of Oregon. Counsel to be appointed.
                         Bond set in the amount of Personal Recognizance with conditions, see Order
                         Setting Conditions of Release. Defendant waived right to removal hearing.
                         Removal Order to be Issued. Deft removed to charging district and is ordered to
                         appear on 10/21/2020 at 01:30 p.m. via video conference/teleconference before
                         the Duty Magistrate Judge in the District of Oregon, Portland. Government
                         moves to unseal the Complaint and Indictment. Granted. Defendant consents to
                         this hearing via video conference. (SAE) (Entered: 10/07/2020)
10/07/2020    2          ORDER Setting Conditions of Release as to Adrian Ruben De Los Rios. Signed
                         by Magistrate Judge David T. Schultz on 10/7/2020. (SAE) (Entered: 10/07/2020)
10/07/2020    3          Personal Recognizance Bond Entered as to Adrian Ruben De Los Rios. Signed by
                         Magistrate Judge David T. Schultz on 10/7/2020. (SAE) (Entered: 10/07/2020)
10/07/2020    4          ORDER OF REMOVAL to District of Oregon as to Adrian Ruben De Los Rios.
                         Signed by Magistrate Judge David T. Schultz on 10/7/2020. (SAE) (Entered:
                         10/07/2020)
10/07/2020    5          NOTICE OF ATTORNEY APPEARANCE/SUBSTITUTION for Adrian Ruben
                         De Los Rios. (Mohring, Andrew) (Entered: 10/07/2020)




                                                                                                            2
                  Case
                   CASE0:20-mj-00734-DTS
                          0:20-mj-00734-DTSDocument
                                             Doc. 6 1
                                                    Filed
                                                        Filed
                                                           10/07/20
                                                              10/07/20
                                                                     Page
                                                                       Page
                                                                          3 of1 13
                                                                                of 1

                                IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF MINNESOTA

                             INITIAL APPEARANCE - REMOVAL
                                                   )         COURT MINUTES - CRIMINAL
United States of America,                          )           BEFORE: DAVID T. SCHULTZ
                                                   )            U.S. MAGISTRATE JUDGE
                          Plaintiff,               )
v.                                                 )   Case No:              20-mj-734 DTS
                                                   )   Date:                 October 7, 2020
Adrian Ruben De Los Rios,                          )                         Video Conference
                                                   )   Time Commenced:        2:33 p.m.
                          Defendant.               )   Time Concluded:        2:53 p.m.
                                                   )   Time in Court:         20 minutes
                                                   )

APPEARANCES:

       Plaintiff: Joseph Teirab, Assistant U.S. Attorney
       Defendant: Andrew Mohring,
                       X FPD          X To be appointed

       X Advised of Rights

on   X Indictment

X Date charges or violation filed: 9/24/2020
X Current Offense: Civil Disorder
X Charges from other District: District of Oregon
X Title and Code of underlying offense from other District: 18:231(a)(3)
X Case no: 3:20-cr-00448

Bond set in the amount of Personal Recognizance with conditions, see Order Setting Conditions of
Release.

X Defendant waived right to removal hearing
X Removal Order to be Issued
X Deft removed to charging district and is ordered to appear on October 21, 2020 at 1:30 p.m. via video
conference/teleconference before the Duty Magistrate Judge in the District of Oregon, Portland. Call-in
instructions to be obtained from the Federal Defender’s Office in the District of Oregon.

X Government moves to unseal the Complaint and Indictment. X Granted.

Additional Information:
X Defendant consents to this hearing via video conference.


                                                                                                  s/ ACH
                                                                           Signature of Courtroom Deputy




                                                                                                           3
Case
 CASE0:20-mj-00734-DTS
        0:20-mj-00734-DTSDocument
                           Doc. 6 2
                                  Filed
                                      Filed
                                         10/07/20
                                            10/07/20
                                                   Page
                                                     Page
                                                        4 of1 13
                                                              of 6




                                                                     4
Case
 CASE0:20-mj-00734-DTS
        0:20-mj-00734-DTSDocument
                           Doc. 6 2
                                  Filed
                                      Filed
                                         10/07/20
                                            10/07/20
                                                   Page
                                                     Page
                                                        5 of2 13
                                                              of 6




                                                                     5
Case
 CASE0:20-mj-00734-DTS
        0:20-mj-00734-DTSDocument
                           Doc. 6 2
                                  Filed
                                      Filed
                                         10/07/20
                                            10/07/20
                                                   Page
                                                     Page
                                                        6 of3 13
                                                              of 6




                                                                     6
Case
 CASE0:20-mj-00734-DTS
        0:20-mj-00734-DTSDocument
                           Doc. 6 2
                                  Filed
                                      Filed
                                         10/07/20
                                            10/07/20
                                                   Page
                                                     Page
                                                        7 of4 13
                                                              of 6




                                                                     7
Case
 CASE0:20-mj-00734-DTS
        0:20-mj-00734-DTSDocument
                           Doc. 6 2
                                  Filed
                                      Filed
                                         10/07/20
                                            10/07/20
                                                   Page
                                                     Page
                                                        8 of5 13
                                                              of 6




                                                                     8
Case
 CASE0:20-mj-00734-DTS
        0:20-mj-00734-DTSDocument
                           Doc. 6 2
                                  Filed
                                      Filed
                                         10/07/20
                                            10/07/20
                                                   Page
                                                     Page
                                                        9 of6 13
                                                              of 6




                                                                     9
Case
 CASE0:20-mj-00734-DTS
       0:20-mj-00734-DTSDocument
                         Doc. 6 Filed
                                 3 Filed
                                      10/07/20
                                         10/07/20
                                                Page
                                                   Page
                                                     10 of
                                                        1 of
                                                           132




                                                                 10
Case
 CASE0:20-mj-00734-DTS
       0:20-mj-00734-DTSDocument
                         Doc. 6 Filed
                                 3 Filed
                                      10/07/20
                                         10/07/20
                                                Page
                                                   Page
                                                     11 of
                                                        2 of
                                                           132




                                                                 11
          Case
           CASE0:20-mj-00734-DTS
                 0:20-mj-00734-DTSDocument
                                   Doc. 6 Filed
                                           4 Filed
                                                10/07/20
                                                   10/07/20
                                                          Page
                                                             Page
                                                               12 of
                                                                  1 of
                                                                     131




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA,                                     Case No. 20-mj-734 DTS

               Plaintiff,

v.
                                                              ORDER OF REMOVAL

 Adrian Ruben De Los Rios,

               Defendant.

                   _________________________________________________


       The above captioned case was before the undersigned United States Magistrate Judge on

October 7, 2020.    Defendant waived his right to the removal hearing.

       Based on defendant’s waiver, the court finds that the defendant is the same person named

in the warrant filed in the District of Oregon and he is ordered removed to that district for further

proceedings.



Dated: October 7, 2020                                s/David T. Schultz
                                                      David T. Schultz
                                                      U.S. Magistrate Judge




                                                                                                        12
         Case
          CASE0:20-mj-00734-DTS
                0:20-mj-00734-DTSDocument
                                  Doc. 6 Filed
                                          5 Filed
                                               10/07/20
                                                  10/07/20
                                                         Page
                                                            Page
                                                              13 of
                                                                 1 of
                                                                    131




                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA
 UNITED STATES OF AMERICA,                )    Case No. 20MJ734 DTS
                                          )
                          Plaintiff,      )
       v.                                 )    NOTICE OF APPEARANCE
                                          )
 ADRIAN RUBEN DE LOS RIOS,                )
                                          )
                         Defendant.



      Pursuant to the Court’s order appointing counsel, the undersigned attorney hereby

notifies the Court and counsel that Andrew H. Mohring shall appear as appointed counsel

of record for the above named defendant in this case.



Dated: October 7, 2020                        s/Andrew H. Mohring
                                              ANDREW H. MOHRING
                                              Attorney ID No. 190731
                                              Attorney for Defendant
                                              Office of the Federal Defender
                                              107 U.S. Courthouse
                                              300 South Fourth Street
                                              Minneapolis, MN 55415




                                                                                          13
